Citation Nr: 1300130	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-30 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for hypertension with angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The issue of entitlement to nonservice connected pension has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran was awarded Social Security Administration (SSA) disability benefits.  It is unclear from the notice what specific impairments were considered in awarding the benefits.  VA must request the Veteran's SSA medical records in conjunction with a claim for benefits.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (holding where VA has notice that the Veteran may be receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision and the supporting medical documents on which the decision was based).  

The Veteran claims he has a psychiatric condition and hypertension with angina as a result of his military service.  Specifically, he indicates he was an aircraft mechanic, which he did not want, nor did he feel qualified.  In the position, the Veteran claims he experienced significant pressure, verbal and physical abuse from commanding officers, and overall mental anguish.  He claims he was treated in service for indeterminate chest pain, as well as anxiety.  He also referenced a closed head injury when he fell off a truck and lost consciousness.  

The Veteran's service treatment records indicate the Veteran's periodic complaints in 1970 and 1971 of chest pain.  In January 1970, the Veteran claimed he had chest pain for six months.  At that time, diagnostic testing was within normal limits and the impression was probable anxiety syndrome or musculoskeletal pain.  A June 1970 note indicates chest x-rays were normal, but associated the pain with lifting.  Similarly, April 1971 diagnostic tests were also normal.  The Veteran's service treatment records do not confirm any specific anxiety-related treatment nor do the records confirm a closed head injury or concussion.  A chronic disorder, to include a psychiatric condition or high blood pressure, was not diagnosed in service.  The Veteran claims he sought treatment for depression in Germany in 1970, but any such records could not be obtained.  

After service, the Veteran was first treated for psychiatric symptoms in March 1978, nearly seven years after service.  At the time, the private examiners noted the Veteran was imprisoned in 1973 for theft and involuntary manslaughter of his stepson.  Anxiety neurosis was diagnosed, but none of the private treatment records indicate that any psychiatric disorder was etiologically related to the Veteran's military service.  In fact, the Veteran reported to the private examiners that he was discharged honorably from the military, with no in-service disciplinary problems whatsoever.  

The next evidence of record are 2007 VA outpatient treatment records, which indicate diagnoses for both psychiatric conditions and hypertension with angina. The Veteran has since indicated that he received treatment at the Georgia Department of Vocation Rehabilitation in 1981 or 1982.  He further noted being sent to a VA Hospital shortly after that treatment.  In light of the considerable gap in records and the Veteran's statements, the VA must make efforts to obtain identified treatment records and any other missing records from 1971 to the present.  

A VA examiner indicated in 2007 and 2008 that the Veteran was being treated for major depressive disorder with psychotic features and posttraumatic stress disorder (PTSD).  In the March 2008 statement, the VA examiner opined that the diagnoses were caused by the Veteran's military service, but did not further elaborate as to the bases of this opinion.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must request all treatment records from the Georgia Department of Vocation Rehabilitation in 1981 and 1982, and obtain a copy of the decision and all medical records relied upon in conjunction with any claim filed by the Veteran for SSA benefits.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded the appropriate VA examination to determine whether any hypertension with angina found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed hypertension with angina is related to the Veteran's active duty service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded the appropriate VA examination to determine whether any psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any diagnosed psychiatric is related to the Veteran's active duty service.  The examiner must discuss the VA examiner's March 2008 opinion linking psychiatric diagnoses to the Veteran's military service.  A PTSD diagnosis in particular, must be made in accordance with the DSM-IV, and the examiner must be made aware that no specific in-service traumatic event, to include the claimed closed-head injury and concussion, has been confirmed.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

